NUMBER 13-19-00326-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG
____________________________________________________________

OSCAR DAVILA RODRIGUEZ,                                                           Appellant,

                                              v.

THE STATE OF TEXAS,                                 Appellee.
____________________________________________________________

             On appeal from the 139th District Court
                   of Hidalgo County, Texas.
____________________________________________________________

                           ORDER OF ABATEMENT
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       This cause is before the Court on appellant's second amended fourth unopposed

motion for extension of time to file the brief. Appellant’s brief was originally due to be filed

on February 5, 2020, and this Court previously granted appellant two extensions by letter.

On October 19, 2020, we ordered the Honorable O. Rene Flores, counsel for appellant,
to file the appellate brief on or before November 3, 2020. Appellant did not comply with

the order and has now filed a fourth motion requesting additional time to file the appellate

brief in this cause.

       Accordingly, we CARRY the fourth motion for extension of time. We now ABATE

this appeal and REMAND the cause to the trial court for further proceedings pursuant to

Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate Procedure. Upon remand, the

trial court shall utilize whatever means necessary to make appropriate findings and

recommendations concerning the following: (1) whether appellant desires to prosecute

this appeal; (2) why appellant's counsel has failed to file a brief and whether counsel has

effectively abandoned the appeal; (3) whether appellant has been denied effective

assistance of counsel; (4) whether appellant's counsel should be removed; and (5)

whether appellant is indigent and entitled to court-appointed counsel.

       If the trial court determines that appellant does want to continue the appeal, that

present counsel should be removed, and that appellant is indigent and entitled to

court-appointed counsel, the trial court shall appoint new counsel to represent appellant

in this appeal. If new counsel is appointed, the name, address, telephone number, email

address, and state bar number of said counsel shall be included in an order appointing

counsel.

       The trial court shall cause its findings and recommendations, together with any

orders it may enter regarding the aforementioned issues, to be included in a supplemental

clerk's record. Furthermore, the trial court shall cause a supplemental reporter's record of

any proceedings to be prepared. The supplemental clerk's record and supplemental

                                             2
reporter's record, if any, shall be filed with the Clerk of this Court on or before December

10, 2020.

       It is so ORDERED.

                                                 PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of November, 2020.




                                             3